This cause was submitted on plaintiff’s original and amended petition; said original petition filed in the office of the Auditor of State of the State of Illinois the 16th day of April, 1880, and on the plea of the statute of limitations thereto filed in said Auditor’s office, August 10,1880, and the testimony contained in the depositions on the part of the claimant and documentary evidence on the part of the State as to the time of the completion of the lock and dam on the Illinois river at or near Copperas Creek in said State. Petitioner claims for injury done to certain lands owned by him at and before the completion of said lock and dam and which are particularly described in his petition, which said damages are alleged to have been caused by raising the level of the water in the Illinois river opposite said lands, subjecting them to overflow and to so remain at times when they would not have been but for the effect of said dam on said river, and also causing said lands to become soaked with water and to remain so at such times and for such lengths of time as to impair their value and use for agricultural purposes. The Commission finds that said dam was erected by authority of the State of Illinois and that it was completed on or about the 21st day of October, 1877, and that it did cause a rise in the water level of said river opposite petitioner’s lands but whether they were injured thereby no opinion is expressed. The Commission further finds that said claimant’s cause of action, if any he has or had, arose and was complete when said dam was finished, and therefore that said claim was not filed within two years from the time it arose. The Commission further finds as matter of law that said claim was and is barred by the statute of limitations applicable in such cases. We therefore find the issues in favor of the State and against the petitioner and award him nothing. Reference may be had to the case of Fair-banks v. The State, decided at this term, for a discussion of the applicability of the statute of limitations to this claim and as to when the cause of action arose.